         Case 2:19-cv-00358-DBB-DBP Document 118 Filed 05/08/20 Page 1 of 3




                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


    VICIDIEM, INC. et al.,                                     MEMORANDUM DECISION AND
                                                               ORDER GRANTING IN PART MOTION
                               Plaintiffs,                     FOR PROTECTIVE ORDER
    v.
                                                               Case No. 2:19-cv-358 DBB
    PAUL CHRISTENSEN, et al,
                                                               District Judge David B. Barlow
                               Defendants.
                                                               Magistrate Judge Dustin B. Pead

           This matter is before the court on Plaintiffs’ Motion for Protective Order. (ECF No.

113). 1 Judge David Barlow referred this case to the undersigned in accordance with 28 U.S.C. §

636(b)(1)(A) on February 20, 2020. (ECF No. 86.) As set forth herein, the court will grant the

motion in part.

           Pursuant to Local Rule 37-1 and 26-2, Plaintiffs move the court for a protective order to

stay the deposition of Craig Hutchinson set for May 22, 2020. Plaintiffs note that they can

accommodate Mr. Hutchinson’s deposition for multiple date options after June 8th. Plaintiffs fail

to articulate the nature of Mr. Hutchinson’s conflict for May 22nd, but in response, Defendants

“have already honored that conflict and are not insisting on that date.” (ECF No. 116 p. 4.) Thus,

Plaintiffs’ motion as it pertains to May 22nd is moot because there is no controversy between the

parties. What remains, however, is Plaintiffs’ request to hold Mr. Hutchinson’s deposition after

June 8th.

           Plaintiffs assert delaying the deposition to a date after June 8th is warranted by the

current COVID-19 conditions and doing so will not prejudice Defendants. Defendants take issue


1
    Pursuant to Local Rule 7-1(f) the court elects to decide the motion on the basis of the written submissions.
       Case 2:19-cv-00358-DBB-DBP Document 118 Filed 05/08/20 Page 2 of 3



with Plaintiffs’ characterizations and assert depositions are already proceeding remotely in other

cases, so there is no need to delay the deposition due to COVID-19. Further, it is uncertain that

much will change with the global pandemic after June 8th. Finally, Defendants point to

Plaintiffs’ discovery efforts that have already commenced in earnest arguing there is no basis for

delaying Mr. Hutchinson’s deposition while Plaintiffs are pursuing discovery.

        After reviewing the correspondence between counsel, the court finds this is exactly the

type of dispute that illustrates a failure by the parties to take their duty to cooperate seriously in

the discovery process under the Federal Rules. 2 Inherent in the Federal Rules is the need for

counsel to cooperate during the discovery process. See Fed. R. Civ. P. 37. “Cooperation among

counsel is not only helpful, but required, and the court has the duty to ensure that such

cooperation is forthcoming.” State of Ohio v. Crofters, Inc., 75 F.R.D. 12, 21, (D. Colo. 1977),

aff'd sub nom. State of Ohio v. Arthur Andersen & Co., 570 F.2d 1370 (10th Cir. 1978). As

another court observed, “It is time that depositions be conducted by members of the bar in a

cooperative manner, in accordance with both the letter and spirit of the rules, without petty

bickering and without intervention by busy courts with more important matters pressing for

attention.” Shapiro v. Freeman, 38 F.R.D. 308, 312 (S.D.N.Y. 1965). The court expects the

parties in this case to make more vigorous efforts to cooperate with each other in the discovery

process. Cooperation does not conflict with the advancement of a clients’ interests, and in fact, it

will likely save the client money and provide advantages in the long run.



2
 The animosity between the parties is further illustrated by the voluminous briefing surrounding pending cross
motions to disqualify opposing counsel. See In re Burris, 598 B.R. 315, 338 (Bankr. W.D. Okla. 2019) (“scorched
earth litigation [often occurs] when people have such strong emotional issues that the money becomes irrelevant.”)
(quoting Paul Fisher, The Power Tools of Estate Conflict Management, 24-Jun. Prob. & Prop. 42 (2010)).




                                                         2
      Case 2:19-cv-00358-DBB-DBP Document 118 Filed 05/08/20 Page 3 of 3



       The court orders the parties to effectively work together to depose Mr. Hutchinson on or

before June 15, 2020. This should provide more than enough time to accommodate schedules

that may actually be lighter due to the current pandemic. Therefore, Plaintiffs’ motion is

GRANTED IN PART and DEEMED MOOT as to the conflict on May 22nd.

       IT IS SO ORDERED.



                 DATED this 8 May 2020.




                                             Dustin B. Pead
                                             United States Magistrate Judge




                                                 3
